 

Exhibit 10.4 

 

THIS PATENT SECURITY AGREEMENT dated as of July 16, 2020 (this “Agreement”),
between FUBOTV INC., a Delaware corporation, FACEBANK GROUP, INC., a Florida
corporation (each a “Borrower” and collectively, the “Borrowers”), and ACCESS
ROAD CAPITAL LLC, a Delaware limited liability company (the “Lender”). The
Borrowers are sometimes referred to herein individually as a “Grantor” or
collectively, as “Grantors.”

 

Reference is made to (a) the Collateral Agreement dated as of July 16, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Collateral Agreement”), between the Borrowers and the Lender
and (b) the Credit Agreement dated as of July 16, 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), between the Borrowers and the Lender. The Lender has agreed
to extend credit to the Borrowers subject to the terms and conditions set forth
in the Credit Agreement. The obligations of the Lender to extend such credit is
conditioned upon, among other things, the execution and delivery of this
Agreement. The Borrowers will derive substantial benefits from the extension of
credit pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lender to extend such credit. Accordingly,
the parties hereto agree as follows:

 

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Credit Agreement or the
Collateral Agreement, as applicable. The rules of construction specified in
Section 1.2 of the Credit Agreement also apply to this Agreement.

 

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, the Grantors hereby
collaterally assign and pledge to the Lender and its permitted successors and
assigns, and hereby grant to the Lender and its permitted successors and
assigns, a security interest in, all right, title and interest in or to any and
all of the following assets and properties now owned or at any time hereafter
acquired by either of them or in which the Grantors now have or at any time in
the future may acquire any right, title or interest (collectively, the “Patent
Collateral”):

 

(a) all letters patent of the United States of America or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States of America or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office (or any
successor or any similar offices in any other country), including those listed
on Schedule I; and

 

(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein.



 



 

 

 

SECTION 3. Security Agreement. The security interests granted to the Lender
herein are granted in furtherance, and not in limitation of, the security
interests granted to the Lender pursuant to the Collateral Agreement. The
Grantors hereby acknowledge and affirm that the rights and remedies of the
Lender with respect to the Patent Collateral are more fully set forth in the
Collateral Agreement, the terms and provisions of which are hereby incorporated
herein by reference as if fully set forth herein. In the event of any conflict
between the terms of this Agreement and the Collateral Agreement, the terms of
the Collateral Agreement shall govern.

 

SECTION 4. Supplements to Schedule I. Each Grantor hereby authorizes the Lender
from time to time to supplement Schedule I attached hereto to include additional
Patent Collateral of such Grantor and to file such supplemented Schedule I with
the United States Patent and Trademark Office without any further action
required of either Grantor.

 

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic form (including .pdf file) shall be effective as
delivery of a manually signed counterpart.

 

SECTION 6. Applicable Law. This Agreement, and all matters arising out of or
relating to this Agreement, shall be solely governed by, and construed in
accordance with, the laws of the State of New York as applied to agreements
performed wholly within the State of New York.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  GRANTORS:         FUBOTV INC., a Delaware corporation         By: /s/ David
Gandler   Name:     Title:           FACEBANK GROUP, INC., a Florida corporation
        By: /s/ Simone Nardi   Name:     Title:  

 

 

 



 

  LENDER:         ACCESS ROAD CAPITAL LLC, a Delaware limited liability company
        By: /s/ Idan Shani   Name:  Idan Shani   Title: COO/CFO

 

 

 

 

Schedule I

 

U.S. Patents, U.S. Patent Applications, Non-U.S. Patents, and Non-U.S. Patent
Applications

 

Reference
Number  Title  Filed Date  Serial #  Status  Country  Issue Date  Patent #
P440132.US.01  P440132.US.01 SYSTEMS AND METHODS FOR ADAPTIVELY ENCODING VIDEO
STREAM  06/04/2018  15/997,388  ISSUED  United States  10/08/2019  10,440,367
P440139.US.01  P440139.US.01 SYSTEMS AND METHODS FOR GENERATING INDIVIDUALIZED
PLAYLISTS  09/21/2018  16/138,604  PUBLISHED  United States       P440135.US.01 
P440135.US.01 SYSTEMS AND METHODS FOR SECURELY GENERATING LIVE PREVIEWS 
07/20/2018  16/040,900  ISSUED  United States  09/17/2019  10,419,786
P440142.US.01  P440142.US.01 DISPLAY SCREEN OR PORTION THEREOF WITH ANIMATED
GRAPHICAL USER INTERFACE  09/24/2018  29/664,342  ABANDONED  United States      
P440142.US.02  P440142.US.02 SYSTEMS AND METHODS FOR DISPLAYING A LIVE VIDEO
STREAM IN A GRAPHICAL USER INTERFACE  09/24/2018  62/735,676  EXPIRED  United
States       P440142.US.03  P440142.US.03 DISPLAY SCREEN OR PORTION THEREOF WITH
GRAPHICAL USER INTERFACE  05/30/2019  29/693,030  PENDING  United States      
P440142.WO.01  P440142.WO.01 DISPLAY SCREEN OR PORTION THEREOF WITH ANIMATED
GRAPHICAL USER INTERFACE  03/22/2019  WIPO81763  ISSUED  United Kingdom, Europe,
Canada  10/25/2019  DM/203087 P440139.EP.01  P440139.EP.01 SYSTEMS AND METHODS
FOR GENERATING INDIVIDUALIZED PLAYLISTS  09/20/2019  19198697.5  PUBLISHED 
Europe       P440139.CA.01  P440139.CA.01 SYSTEMS AND METHODS FOR GENERATING
INDIVIDUALIZED PLAYLISTS  09/17/2019  3055711  PENDING  Canada      

 



   

 

 

P440135.EP.01  P440135.EP.01 SYSTEMS AND METHODS FOR SECURELY GENERATING LIVE
PREVIEWS  07/17/2019  19186819.9  PUBLISHED  Europe       P440135.CA.01 
P440135.CA.01 SYSTEMS AND METHODS FOR SECURELY GENERATING LIVE PREVIEWS 
07/12/2019  3049591  PENDING  Canada       P440132.CA.01  P440132.CA.01 SYSTEMS
AND METHODS FOR ADAPTIVELY ENCODING A VIDEO STREAM USING VIRTUAL ENCODERS, BASED
ON CHANGES IN THE NUMBER OF VIEWERS AND DESIRED VIDEO QUALITY  06/04/2019 
3045125  ALLOWED  Canada       P440132.EP.01  P440132.EP.01 SYSTEMS AND METHODS
FOR VIDEO ENCODING  06/04/2019  19178276.2  PUBLISHED  Europe      
P440135.US.02  P440135.US.02 SYSTEMS AND METHODS FOR SECURELY GENERATING LIVE
PREVIEWS  08/05/2019  16/531,428  PUBLISHED  United States       P440132.US.01C 
P440132.US.01C SYSTEMS AND METHODS FOR ADAPTIVELY ENCODING VIDEO STREAM 
09/20/2019  16/577,481  PUBLISHED  United States       P440142.US.04 
P440142.US.04 SYSTEMS AND METHODS FOR DISPLAYING A LIVE VIDEO STREAM IN A
GRAPHICAL USER INTERFACE  09/24/2019  16/580,920  PUBLISHED  United States      
P440142.WO.02  P440142.WO.02 SYSTEMS AND METHODS FOR DISPLAYING A LIVE VIDEO
STREAM IN A GRAPHICAL USER INTERFACE  09/24/2019  PCT/US2019/052707  PUBLISHED 
International      

 

 



